Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 7/11/22 has been entered. Claims 4-5, 14-16, and 19-20 have been canceled.  Claims 21-22 have been added.  Claims 1, 6, 8, 10, and 17-18 have been amended.  Claims 6-13 were previously withdrawn.  Claims 1-3, 6-13, 17-18, and 21-22 remain pending in the application.
Election/Restrictions
Claims 1-3, 6-13, 17-18, and 21-22 are allowable. The restriction requirement between Species 1-5, as set forth in the Office action mailed on 2/7/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/7/22 is withdrawn.  Claims 6-13, directed to Species 5 (Fig. 10) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Quincy J. Harrison (Reg. No. 65,374) on 7/20/22.

The application has been amended as follows: 

Claim 1, Lines 11-12 - “the engine static structure having, wherein” has been replaced by --the engine static structure 
Claim 1, Lines 14-15 - “the first and second supports” has been replaced by -- the first support and the second support
Claim 7, Line 2 - “up to” has been replaced by --and--.
Claim 9, Line 2 - “up to” has been replaced by --and--.
Claim 13, Line 2 - “up to” has been replaced by --and--.
Claim 17, Line 11 - “the engine static structure having, wherein” has been replaced by --the engine static structure 
Claim 17, Line 13 - “the first and second supports” has been replaced by -- the first support and the second support
Claim 18, Line 11 - “the engine static structure having, wherein” has been replaced by --the engine static structure 
Claim 18, Line 13 - “the first and second supports” has been replaced by -- the first support and the second support
Claim 18, Lines 16-17 - “pairs of apertures and projections” has been changed to -- pairs of the aperturethe projection
Claim 22, Line 2 - “pairs of apertures and projections” has been changed to -- pairs of the aperturethe projection

Allowable Subject Matter
Claims 1-3, 6-13, 17-18, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3, 6-13, 17-18, and 21-22  are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein one of the first support and the second support include an aperture elliptical in cross section and the other of the first support and the second support include a projection located within a cavity at least partially defined by the aperture” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Additionally, the prior art of record does not teach wherein “a corresponding pair of the aperture and the projection are positioned every one to three inches circumferentially around an axis of rotation of the gas turbine engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Additionally, the prior art of record does not teach “including between 30 and 50 corresponding pairs of the aperture and the projection” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/28/22